Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US PGPUB 20160079297) in view of Jin et al. (US PGPUB 20170069672).
[Claim 1]
Sato teaches an imaging device (figure 2), comprising:
a photoelectric converter (figure 2, element 10) that generates a signal charge by photoelectric conversion of light;
a semiconductor substrate (figure 2, element 31) that includes a first semiconductor layer (p-type impurity region, 31a) containing an impurity of a first conductivity type (40B) and an impurity of a second conductivity type different from the first conductivity type (36, n-type); and
a first transistor (11) that includes, as a source or a drain, a first impurity region of the second conductivity type (41B, n-type) in the first semiconductor layer (41B is formed in 35 and 35 is formed in 31a, so 41B is formed in 31a), wherein the first semiconductor layer includes:
a charge accumulation region (36) that is an impurity region of the second conductivity type (n-type, Paragraph 61), the charge accumulation region being configured to accumulate the signal charge (n-type region 36 and FD region 24, Paragraph 92); and

		Sato fails to teach wherein the blocking structure includes a second impurity region of the second conductivity type. However Jin teaches when the image sensor 1 is composed of PMOS transistors, the first doped region 110 may be doped with p-type impurities and the second doped region 130 may be doped with n-type impurities.  The blocking region 170 may be doped with n-type impurities.  The blocking region 170 may be doped to have a doping concentration higher than that of the second doped region 130 (Paragraph 51). Therefore taking the combined teachings of Sato and Jin, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the blocking structure includes a second impurity region of the second conductivity type in order to stop charges from leaking thus improving signal to noise ratio.
[Claim 2]
Jin teaches wherein a part of the second impurity region (blocking region 170) is located on a surface of the first semiconductor layer (substrate 100, Paragraphs 49, 50, figure 3) in order to remove the current leakage from the surface.
[Claim 6]
Sato teaches wherein the semiconductor substrate includes a supporting substrate including an impurity of the first conductivity type (31b, p-type, Paragraph 57), and
a second semiconductor layer (32) that is located between the supporting substrate and the first semiconductor layer, the second semiconductor layer including an impurity of the second conductivity type (n-type, Paragraph 58) .
[Claim 13]

[Claim 14]
Sato teaches wherein the first transistor include a gate (39b) coupled to the photoelectric converter (Paragraphs 63, 64, figure 2).
Allowable Subject Matter
Claims 3-5, 7-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “wherein the blocking structure includes a third impurity region between the second impurity region and the charge accumulation region. he semiconductor substrate further includes a third semiconductor layer that is located between the first semiconductor layer and the second semiconductor layer, the third semiconductor layer including an impurity of the first conductivity type, the third semiconductor layer has an opening that overlaps the second impurity region in a plan view, and
a concentration of impurity of the first conductivity type in a region located in the opening is lower than a concentration of impurity of the first conductivity type in the third semiconductor layer and wherein a third voltage that is different from the first voltage, or the second voltage that is 0 V, is applied to the third impurity region via the first semiconductor layer, in the period”.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696